Citation Nr: 1230183	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  03-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran's first period of active service was from 1956 to 1962, and the Veteran thereafter had periods of reserve service in the US Army Reserve Medical Corps, a period of appointment as a U.S. Public Health Service officer, a period of active service from November 1975 to November 1978, and, finally, he served on active duty from October 1981 to February 1985.    

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from June 2002 and October 2002 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In December 2004, February 2007, November 2009, and July 2011, the Board remanded the claims listed on the title page for additional development. 

The Veteran testified by Videoconference hearing before the undersigned in December 2006.    

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a persistent vitreous floater, left eye, as a residual of posterior hyaloid detachment, but that residual does not result in disability for purposes of the rating schedule, since the Veteran's corrected left eye vision is 20/20 and there is no visual field impairment.  

2.  The Veteran's medical opinion that he currently has spinal stenosis that was incurred in or manifested during service and has been chronic since service is not credible.  

3.  The credible medical evidence establishes that the only back disorder present during the pendency of this appeal is lumbar strain which is not related in any way to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right eye, left eye, or bilateral eye disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for residuals of an eye injury in service and contends that a back injury was incurred or aggravated in service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for certain chronic diseases, such as degenerative arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309. 

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. at 448.  

"[E]very veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment...."  38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2011) (implementing regulation for section 1111); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  Therefore, when no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound in every respect.  Horn, 25 Vet. App. at 235, citing Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The burden then falls on VA to rebut the presumption of soundness by clear and unmistakable evidence that an injury or disease manifested in service was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096.  If a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  

1.  Claim for eye disability

At the time of service induction in April 1981, the Veteran's distance vision was 20/30 in each eye, uncorrected, and 20/20, corrected.  A history of myopia was noted.  The Veteran wore glasses.  

In January 1982, the Veteran's correction was changed.  Diagnoses of presbyopia, myopia, and astigmatism were assigned.  In May 1982, the Veteran reported a sensation of "flashing lights."  On evaluation, the provider stated that the Veteran had a hemorrhage over the optic disc edge, which cleared spontaneously.  A diagnosis of posterior hyaloid detachment, left eye, was assigned.  A vitreous floater, left eye, was noted.  

In April 1983, the Veteran was evaluated for follow-up of the detachment treated in 1982.  The Veteran's visual acuity was 20/20 with correction.  The Veteran reported a vitreous floater.  Otherwise, the provider stated, the eye examination was within normal limits.  The presence of a vitreous floater, left eye, was again noted at the Veteran's 1984 periodic examination.  

Following the initiation of the Veteran's claim for an eye disability in 2001, he was afforded VA eye examination in April 2002.  The Veteran's uncorrected near vision for the right eye was 20/30, with 20/80 right eye distance vision.  Uncorrected, his left eye distance vision was 20/40 and near vision was 20/70.  The Veteran's corrected vision was 20/25 in the left eye and 20/20 in the right.  

The examiner noted the Veteran's history of a 1983 incident affecting the Veteran's left eye.  The examiner concluded that this did not affect the Veteran's vision "much" and was not problematic for the Veteran.  The Veteran was noted to have mild cataracts, an increased number of floaters, and a left eye floater.  The Veteran had no retinal separation in either eye.  

In a personal statement submitted in November 2002, the Veteran stated that blood gushed from his left eye in service, and he developed a blind spot, which continued to this day, as well as a floater in the left eye.  At his 2006 hearing before the Board, the Veteran testified that he saw blood come out of his eye.  He testified that he developed a blind spot that interfered with night vision and surgery.  He acknowledged that he currently had cataracts, which did not yet require surgery.  

After the 2006 hearing before the Board, the Veteran was afforded VA eye examination in September 2011.  The examiner noted that the Veteran had macular degeneration in each eye due to age and cataracts in each eye due to age.  The examiner stated that the Veteran had a vitreous floater in the left eye, but that floater did not affect the Veteran's visual acuity or his visual field.  The examiner concluded that the left eye floater was "visually insignificant."  

The Veteran's left eye vision is 20/30, corrected.  However, the medical evidence establishes that the Veteran required vision correction prior to posterior hyaloid detachment, left eye, as the result of myopia, and continues to require vision correction due to presbyopia.  Presbyopia and myopia are developmental defects, for which service connection is not authorized for purposes of veterans' benefits.  See, e.g., Terry v. Principi, 340 F.3d 1378 (Fed. Cir. 2003).  

The medical evidence establishes that a floater in the Veteran's left eye was incurred in service, but the objective evidence establishes that it does not have a measureable effect on the Veteran's visual acuity or his visual fields.  See Report, September 2011 VA examination.  The Veteran has testified that the floater interfered with night vision and interfered with his ability to perform surgery.  

However, the Veteran did not report interference with night vision at either VA examination.  The Veteran continued to perform surgery after his 1985 separation from service, until he left the private practice of medicine during the pendency of this claim, when the Veteran was more than 70 years old.  The Board finds, as a matter of fact, that the Veteran's testimony that the left eye floater interfered with his night vision or ability to perform surgery is not credible, in light of the established fact that the Veteran continued to drive at night and perform surgery for many years after he incurred the floater.  

Moreover, the Veteran has not stated that he sought evaluation or treatment for such effects of the floater, and has not provided any objective evidence to substantiate his testimony in this regard.  The Board finds that the lack of clinical evidence that the Veteran sought evaluation for impaired night vision or impaired industrial capability, together with the lack of reporting at VA examinations of any symptoms due to increased floaters or a floater in the left eye is inconsistent with the Veteran's testimony, in light of the Veteran's demonstrated ability to seek health care.  

The Board does not doubt the Veteran's report that he incurred a left eye floater in service, or that the floater may, at times, be visible to the Veteran.  However, the clinical evidence establishes that the Veteran's left eye floater is "visually insignificant."  The objective medical evidence fails to establish that the Veteran has a current industrial impairment due to the floater.  In this respect, the Veteran's left eye floater is much like an abnormal laboratory result, such as, for example, elevated cholesterol, which is not an abnormality which may be evaluated under the rating schedule.  See 38 C.F.R. §§ 4.1, 4.10 (2011); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  

In the absence of an industrial impairment, there is no "disability" of the eyes bilaterally, or a "disability" of either eye for which service connection may be granted.  The claim for service connection for a disability of the right eye, left eye, or bilateral eyes must be denied.  


2.  Claim for service connection for a low back disability

The Veteran's April 1975 report of induction for his second period of service includes only the physical examination portion; no medical history report is attached.  The Veteran's spine and musculoskeletal system were described as normal.  

Separation examination conducted in June 1978 reflects that no diagnosis of a back disorder was assigned, and the Veteran's spine and musculoskeletal system were described as normal.  The Veteran provided a history of having been hospitalized, "1946 - football back injury," but reported that he did not have recurrent back pain.  The Veteran did not report a diagnosed back disorder on the portion of the history he completed.  In the provider portion of the medical history, the provider stated, as to the Veteran's football back injury, "no sequelae or complication."  

The Veteran was examined for induction into his third period of service in April 1981.  No diagnosis of a back disorder was assigned, and the Veteran's spine and musculoskeletal system were described as normal.  The Veteran provided a history of hospitalization in 1946 for "football injury to back," but did not identify any current back disorder.  In the portion of the medical history the Veteran completed, he denied having recurrent back pain.

In July 1983, the Veteran underwent periodic examination.  He denied back pain, and his spine and musculoskeletal system were described as normal.  In August 1983, left knee probable meniscal tear was noted.  The report of August 1983 hospitalization for treatment of the left knee includes no notation that the Veteran reported back pain.  

The Veteran's final service examination was in August 1984.  The Veteran reported that he alleviated anxiety by increasing his exercise, jogging 3+ miles two or three times weekly, and by swimming daily.  He reported knee and lower back pain.  No diagnosis of a back disorder was assigned, and the Veteran's spine and musculoskeletal system were described as normal.  The Veteran provided a history of having injured his back playing football in high school in 1946 (nearly 40 years earlier) without residuals or complications.  In the portion of the medical history the Veteran completed, he denied having recurrent back pain.  

In October 1984 and November 1984, the Veteran reported episodes of hematuria after jogging.  The Veteran also had inguinal and abdominal discomfort.  A telangesia was found in the bladder after diagnostic evaluations and was excised.  The summary of that hospitalization discloses no diagnosis of a back disorder.
  
In an April 2002 letter, the Veteran noted that he in underwent a left knee arthroscopy in August 1983, at which time spinal anesthesia was performed.  The Veteran stated that he heard a "pop" and later learned that there had been a problem with inserting the need for the spinal anesthesia.    

The examiner who conducted April 2002 VA examination of the Veteran's back summarized the Veteran's service treatment records, noting that the Veteran had no treatment for back pain in service, although he did report a history of a football injury to the back in high school.  The examiner noted that the Veteran "thinks his back pain is worse since the spinal tap for the operation on his knee" in service.  The examiner noted that back pain did not prevent the Veteran from continuing to practice as a general surgeon.  The Veteran was able to flex the lumbosacral spine to 65 degrees and to extend to 25 degrees.  The Veteran declined radiologic examination of his spine.  The examiner concluded that the Veteran had musculoskeletal back pain.  The examiner concluded that it was less likely than not that the Veteran's current back pain was related to the 1983 spinal tap.  

In his Notice of Disagreement with the June 2002 denial of service connection for low back pain, the Veteran stated that, "In recent years, I have had symptoms which consultants . . . believe is possibly mild spinal stenosis."  The Veteran further stated that, "this condition, if present, is likely to become manifest with age and is probably the result of cumulative back stress including and especially that found in military service."  

VA outpatient evaluation conducted in March 2003 discloses that the Veteran reported occasional back pain.  There was no objective evidence of back spasms or tenderness of the back; the Veteran's gait was normal.  

In his August 2003 substantive appeal, the Veteran stated:

I certainly did have episodes of back pain in . . . service which I managed myself with conservative measures.  I did not ride the sick book.  Though I am currently asymptomatic, I have had some symptoms of spinal stenosis, probably the result of cumulative back injuries, some of which occurred in the service.

At his hearing before the Board, the Veteran testified, that "[r]ight now currently, I have no real low back problem."  Transcript (Tr.) December 2006 Videoconference hearing at 4, 5.  The Veteran testified that his low back problem was "an on again, off again thing."  Tr. 4.  He further testified that "most recently, it reached the point of spinal stenosis and it was responsive to conservative treatment with traction."  Id.  He reiterated that he "had my share of back trouble in the military and thereafter."  Tr. 5.  The Veteran testified that it was his opinion that his back pain was related to his service based on the "temporal sequence" and "common sense."  

The Veteran also testified that, "with the passage of time, whether it's the military . . . service or not, . . . .  back problems tend many times to get worse.  . . . In my case, they've generally got worse with the military service."  Tr. 5.  
The Veteran further testified, "again, I've see orthopedists all over principally before the service."  Tr. 15.  The Veteran further reiterated that he treated himself with traction "because I think it's best with spinal stenosis."  Tr. 15.  

In 2006, the Veteran underwent neurology evaluation, including magnetic resonance imaging of the brain.  The Veteran did not report a history of spinal stenosis, and no diagnosis of spinal stenosis was assigned.  The Veteran was again afforded VA neurology examination in January 2011.  The Veteran did not report a history of spinal stenosis, and no diagnosis of spinal stenosis was assigned.  

In October 2010, the Veteran sought evaluation for back pain.  He stated his back started hurting after he moved a trash can.  He asked to be seen.  He discussed his back pain with a triage nurse over the telephone.  The Veteran was seen on an emergency basis for redness of the right eye, in November 2010.  He did not identify a problem with back pain at that emergency visit.  

Following the Board's July 2011 Remand, the Veteran was asked to identify the providers who treated him for back pain following his 1985 service separation.  However, he did not identify any providers.  

During VA examination conducted in September 2011, the Veteran again reported that he incurred a sport injury to the back prior to his service entry.  He reported intermittent back pain in service.  The examiner noted that the Veteran did not seek treatment for back pain in service.  The Veteran reported flare-ups of back pain every five to six month, lasting one or two weeks.  The examiner determined that the Veteran's current gait unsteadiness was due to Parkinson's disease, not to a back disorder.  

On objective examination, the Veteran had no atrophy or spinal muscle spasm.  The examiner determined that the Veteran was unable to perform range of motion because of his orthostatic hypotension, his fall risk, and Parkinson's disease.  There was no apparent tenderness or guarding.  The examiner determined that the appropriate diagnosis was lumbar spine strain.  The examiner opined that no aggravation of the Veteran's pre-service injury was identified in the service treatment records.

VA outpatient treatment notes dated in October 2011 reflect that the Veteran reported weakness of the leg and back muscles due to Parkinson's disease.  

As noted in the discussion of governing law, above, when no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004); Horn v. Shinseki, 25 Vet. App. 231 (2012).  In this case, the Veteran reported, at the time of November 1978 separation examination, 1981 induction examination, and 1984 periodic examination, that he sustained a football back injury in 1946 of which he was hospitalized, but that he had no back pain and no residuals or complications of the 1946 injury.  Since more than 25 years had elapsed after the high school injury, the Veteran's statements that there were no sequelae of that injury establishes such fact.  No back disorder was identified on induction examinations, and the medical history reflects that the Veteran reported that he had no complications, residuals, sequelae, or back pain as a result of the 1946 injury.  

No examination for service, including the April 1975 examination for induction through the 1984 periodic examination, disclosed any abnormality of the spine or diagnosis of any disorder of the spine.  Thus, the Board finds that the Veteran is presumed to have been in sound condition.  38 U.S.C.A. § 1111.  

The Board notes that some of the Veteran's testimony and statements suggests that he had back pain prior to service, such as his statement that he had consulted orthopedists "principally before the service."  However, the Veteran has not provided specific dates of such consultation.  He has not identified any provider other than the physician who hospitalized him in 1946.  The Veteran did not identify the period of service following consultation with orthopedists.  His testimony may be a recollection of the fact that he sought medical evaluation in 1946, when he was in high school, before he became a physician and before he entered his first period of service.  

The Veteran has also suggested testified to his belief that, if his military service or some incident thereof did not cause or contribute to a current back disorder, service connection is warranted because a disorder existing prior to service became more symptomatic in service.  The Veteran's statements that he consulted physicians "prior" to service do not establish that he was not in sound condition when he entered any period of service.  The Veteran's testimony that his back disorder "reached the point of spinal stenosis" "most recently" appears to contradict any contention that such disorder was present prior to 1981, when the Veteran entered his last period of service.  In any event, as noted above, the preponderance of the evidence other than the Veteran's own testimony is against a finding that spinal stenosis is present.  As noted above, the weight and credibility of the Veteran's own testimony as to diagnosis or onset of a current back disorder must be considered minimal, given the Veteran's personal interest in the outcome of his claim.  

However, to the extent that the Veteran's statements or testimony in connection with his current claim suggest that a chronic back disorder was present prior to any period of service, such testimony would be in conflict with the Veteran's contemporaneous reports, since the reports of 1978, 1981, 1983, and 1984 examinations reflect only that was hospitalized in 1946, but disclose no diagnosis of a chronic back disorder, disclose that the Veteran denied recurrent back pain, and disclose no treatment after 1946.  

Moreover, since the Veteran himself is a medical professional, his 1978 and 1981 statements that he was in excellent health and that he had no sequelae of a 1946 football injury to the back are medical evidence that no chronic back disorder was present.  To the extent that the Veteran's current statements conflict with the recorded entries during the Veteran's service, the Veteran's current statements are less credible than the contemporaneous reports, especially since the Veteran himself acknowledges that he has memory loss.  

At his hearing, the Veteran testified to his belief that his current back disorder was spinal stenosis.  However, the Veteran did not identify any provider who assigned that diagnosis, either during his testimony or following specific notice asking him to provide that information after the Board's last Remand.  Moreover, as noted above, the Veteran declined to have radiologic examination of the spine as part of VA examination.  Further, as noted above, the Veteran did not report a diagnosis of spinal stenosis during neurologic examinations.  The Veteran did not report that he had spinal stenosis during the VA outpatient treatment of record.  The Board finds that the Veteran, especially as a medical professional, could have been expected to report a diagnosis of spinal stenosis to his providers and his neurologic examiners, if such a diagnosis were present.  

The Board finds, as a matter of fact, that absence of any report of a spine disorder by the Veteran at VA examinations or during VA treatment report is inconsistent with the Veteran's testimony at his hearing.  The Veteran testified that he had no private clinical records of treatment for spinal stenosis because he self-treated the disorder with traction.  There is no objective evidence of record, in any VA outpatient report, VA examination report, or private clinical record submitted by the Veteran, to substantiate the Veteran's claim that he has spinal stenosis, or that he reported such diagnosis to any provider, even though the Veteran is being treated for a variety of disorders, including Parkinson's disease.  The Veteran, as a medical professional, would be aware failure to report symptoms or a history of a spine disorder could be detrimental to accurate diagnosis and treatment of his medical conditions.  The contradictions between the clinical records and the Veteran's statements and testimony in connection with the claim for service connection for a back disorder are so significant that the Board cannot find credible the Veteran's reports of back pain in service, chronic back pain following service, or medical opinion as to diagnosis.  

Even though the Veteran is a physician, his own medical opinion, without objective verification of the diagnosis by another medical professional or through a report of diagnostic examination, does not overcome the unfavorable medical opinions, since the credibility and weight of the Veteran's medical opinion are undermined by his own self-interest in the outcome of the claim.  Therefore, the opinions rendered by the VA examiners, who concluded that the Veteran did not incur a current back disorder in service or as a result of a spinal tap in service, preponderate against the claim.

The only medical evidence of a current diagnosis of a back disorder is the diagnosis of lumbar strain assigned by the examiners who conducted VA examinations in connection with this claim.  The earliest evidence of medical diagnosis of lumbar strain was in 2002, when more than 15 years had elapsed after the Veteran's 1985 service separation.  There is no evidence that the Veteran had chronic back pain during or following service other than the Veteran's own statements, which are not credible.  The credible evidence is unfavorable to the claim.    

The Veteran testified that a neurology consultation report was favorable to his claim.  The report of a May 2008 neurology evaluation reflects that the Veteran has a shuffling gait and unsteady posture as the result of Parkinson's disease, but that report does not identify a disorder of the back or spine.  The Board does not agree that this medical evidence is favorable to the claim.  Because this report does not reflect that the Veteran provided any information about possible spinal stenosis, this examination report, in fact, inconsistent with the Veteran's statements regarding the claim at issue.     

The Veteran also suggested, alternatively, that his military service contributed to his current back disorder, asserting that, mild spinal stenosis, "if present, is likely to become manifest with age and is probably the result of cumulative back stress including and especially that found in military service."  The Veteran has not substantiated that spinal stenosis is present, and has not provided any substantiation of the opinion that his activities in service contributed to a current back disorder.  Given the clear evidence of record of the Veteran's post-service continuation of private medical and surgical practice, and given the Veteran's personal interest in his claim, the Board finds that this opinion has no weight or credibility to support his claim.  

II.  VCAA 

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's August 2001 notice advised the Veteran of some of these elements.  Additional notices issued in March 2007, February 2010, and August 2011 advised the Veteran of each element of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO).  The RO subsequently readjudicated the claims on appeal in August 2009, April 2011, and June 2012, and issued supplemental statements of the case (SSOCs).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

To the extent that there was any defect in the timing or content of any notice to the Veteran, the Veteran has not raised any claim that he was prejudiced by any such defect.  There is no presumption that any timing or content notice resulted in prejudice to the Veteran.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009) (appellant bears burden of demonstrating prejudicial error on appeal).  Accordingly, the Veteran was not precluded from participating effectively in the processing of these claims and the late notice did not affect the essential fairness of the decision. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment reports from his last period of service and his personnel records are associated with the claims files.  The RO requested the Veteran's service treatment records on several occasions, and requested and obtained the service treatment records and personnel records for the period from 1975 to 1985.  

The Veteran himself wrote to the National Personnel Records Center (NPRC) to request his own records, and NPRC indicated that it had no additional records for the Veteran.  Additional service and personnel records on microfiche were obtained in 2011.  The duty to assist the Veteran to obtain official records, including service treatment records, has been met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran has been afforded VA examinations, and etiological opinions have been obtained.  The Veteran has submitted numerous statements on his own behalf during the more than 10 years of the pendency of the claims on appeal.  The Veteran has also testified before the Board.  In this case, the Board notes that the Veteran's statements on his own behalf must be treated as medical opinions, since the Veteran completed medical school and practiced as a physician.  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis above focused on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122   (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

Neither the Veteran nor his representative has identified any additional relevant records.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  



ORDER

The appeal for service connection for a left eye, right eye, or bilateral eye disability is denied.

The appeal for service connection for a low back disability is denied.




____________________________________________
T. STEPHEN ECKERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


